Citation Nr: 1450619	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for keloids of the chin and alopecia of the scalp.  

2.  Entitlement to service connection for cervical spine disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for eczema of the legs and feet.  

6.  Entitlement to service connection for right ear hearing loss.  

7.  Entitlement to service connection for tuberculosis.  





REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to September 1984, and from October 1985 to October 2001.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a November 2008 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied service connection for headaches, tuberculosis, eczema of the legs and feet, pseudofolliculitis barbae, keloids of the chin, and alopecia of the scalp, right toe pain, cervical spine disability, hypertension, bilateral hearing loss, and stomach disability.  The Veteran filed a notice of disagreement (NOD) in August 2009, disagreeing with the RO's November 2008 decision, with respect to these issues.  The Veteran was provided a Statement of the Case (SOC) in April 2010.  The Veteran submitted a timely substantive appeal, via a VA form 9, in June 2011 addressing all of the claims for service connection listed in the SOC except for the claims for service connection for headaches, tuberculosis, and cervical spine disability.

Thereafter a supplemental SOC was issued in September 2010 addressing all of the issues previously addressed in the SOC, including service connection for headaches, tuberculosis, and cervical spine disability.  The Veteran again filed a substantive appeal, VA-9, in September 2010 informing VA that he wanted to appeal of the issues listed on the SOC and any supplemental SOC that his local VA office had sent.  

The Veteran testified at a video conference hearing before the undersigned in July 2011.  A transcript of that hearing has been associated with the claims file.  During this hearing, the undersigned waived the matter of timeliness of the September 2010 substantive appeal which included the issues of service connection for headaches, tuberculosis, and cervical spine disability, thereby asserting jurisdiction of these issues.  

These matters were previously before the Board in December 2011, at which time a number of them were remanded for additional development.  This development has since been carried out, and the claim file is now returned to the Board.  As will be discussed further herein, as to the issues being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Before the matter was certified to the Board, and in an October 2012 rating action, the RO granted service connection for pseudofolliculitis barbae (0 percent disabling, effective July 3, 2008), hearing loss of the left ear (0 percent disabling, effective February 14, 2012), arthritis of the metatarsophalangeal (MTP) joint of the right toe (0 percent disabling, effective July 3, 2008), and gastritis (0 percent disabling, effective February 14, 2012).  These grants of service connection constitute a full award of the benefits sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's claim.  A review of the documents in both files reveals that additional VA medical records generated at the Oklahoma VAMC have been scanned into the Virtual VA claims processing system, and an Appellate Brief Presentation has been submitted on behalf of the Veteran by his representative.  These been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA and VBMS paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the July 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued it is place.  As such, in a March 2014 decision, the Board vacated the portion of the December 2011 Board decision that denied entitlement to service connection for tuberculosis.  The remainder of the December 2011 Board decision remained undisturbed.  

Lastly, additional evidence was received after the issuance of the last Supplemental Statement of the Case (SSOC).  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for headaches, a cervical spine disability, eczema of the legs and feet, and tuberculosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran had hearing impairment in the right ear during the pendency of the appeal that was causally or etiologically related to his military service.  

2.  Hypertension was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service.  

3.  At no time during the current appeal has the Veteran been diagnosed with having keloids of the chin and alopecia of the scalp.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his right ear hearing loss was incurred during his periods of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  

2.  Hypertension did not manifest during service or within one-year thereafter and has not been shown to be causally or etiologically related to the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for the establishment of service connection for keloids of the chin and alopecia of the scalp have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); § 3.303 (2014).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On submission of a substantially complete application for benefits, VA has an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, VA has certain duties to duty a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As a prefatory matter, with regard to the Veteran's right ear hearing loss claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With respect to the Veteran's claims for service connection for hypertension and keloids of the chin and alopecia of the scalp, the Board finds that all notification action needed to make a decision as to the claims addressed herein have been accomplished.  Through the August 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims of service connection.  The notice letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the August 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In this letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claim.  Consequently, a remand of the issues on appeal for further notification of how to substantiate the claims is not necessary.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's available service treatment records have been obtained and associated with the claims file and his post-service VA and private treatment records have also been obtained.  Additionally, the Veteran has submitted a number of written statements in support of his claim.  Significantly, neither the Veteran, nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Moreover, the Veteran was afforded a videoconference hearing before the Board in July 2011, the transcript of which is of record.

Pursuant to the December 2011 remand, the Veteran was provided a VA examination in conjunction with the claim of service connection for hypertension in February 2012, the report of which is of record.  The Veteran was also provided a VA dermatological examination in connection to his claim for service connection for keloids of the chin and alopecia of the scalp in January 2012, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the above-referenced VA examinations obtained in this case are adequate as they were predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions provided consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).  

Right Ear Hearing Loss

The Veteran contends that he experiences hearing loss in his right ear that is attributable to noise exposure during his period of active duty.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for right ear hearing loss.  

The service personnel records reflect that the Veteran's military occupational specialty (MOS) was that of Infantryman for 14 years during his active service.  As such, the Board finds the Veteran's account of noise exposure in service to be credible as it is consistent with his MOS.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  

Turning to the Veteran's service treatment records, the Board notes that at the July 1985 examination conducted pursuant to his second period of active service, the clinical evaluation of the Veteran's ears, nose and throat was shown to be normal, and the Veteran did not indicate that he had or had had any hearing loss or ear, nose, or throat trouble.  On the July1985 entrance audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
15
15
15
25

Subsequent service treatment records revealed that the Veteran underwent periodic audiological evaluations during his periods of service as he was noted to have been routinely exposed to hazardous noise.  Audiograms from January 1988, March 1995, July 1996, October 1997 and July 2001 demonstrated a measured worsening in the Veteran's hearing in decibels in both ears.  

In a June 2001 fee-basis VA examination by QTC Medical Services (QTC exam), provided prior to the Veteran's separation from active service, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 5, 10, 10, 15, and 25 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 15, 20, 25, and 35, respectively.  The Veteran was assessed with normal through 4000 Hertz in the right ear and normal sloping to a mild loss of hearing sensitivity in the left ear.  

At the July 2001 separation examination, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 15, 20, 30, 30, and 45 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 20, 20, 30, and 30 respectively.  A second audiogram taken the next day revealed hearing threshold levels in decibels in the right ear to be 20, 15, 35, 15, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 15, 20, 25, and 30 respectively.  In a third trial on the same day as the second, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 5, 5, 15, 15, and 30 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 15, 20, 25, and 30, respectively.  

The post-service evidence of record includes a fee-basis VA examination conducted in October 2002, private audiological evaluations dated in September 2008, and August 2010, and a VA audiological evaluation dated in February 2012.  During the October 2002 QTC audiological evaluation, the audiometric findings revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 15, 15, 20, 30, and 45.  For the left ear, auditory thresholds in the same frequencies were recorded as 15, 25, 25, 35, and 35.  The average pure tone threshold was 27.5 decibels for the right ear and 30 for the left.  Maryland CNC speech recognition scores were 100 percent in the right ear and 96 percent in the left.  Based on the audiometric findings, the Veteran was assessed with a normal to moderate loss of hearing sensitivity in the right ear.  

In September 2008, the Veteran underwent another private audiological evaluation with the same audiologist who conducted the October 2002 evaluation.  The results of this evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
XXXX
50
LEFT
20
25
25
40
45

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474  (1995).  These findings indicate that the hearing thresholds in decibels in the right ear at frequencies 2000 and 4000 Hertz are sufficient to meet the criteria for constituting a hearing loss disability for VA purposes.  

An August 2010 private audiology report revealed the hearing threshold levels in decibels in the right ear were 10, 10, 20, 25, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 20, 30, 40, and 45 respectively.  

Pursuant to the December 2011 remand, the Veteran was afforded a VA audiological evaluation in February 2012, the findings of which showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
35
LEFT
15
15
25
35
40

After reviewing the Veteran's service treatment records and evaluating the Veteran's audiological condition, the examiner diagnosed the Veteran with sensorineural hearing loss in both ears, and determined that his hearing loss was at least as likely as not caused by or a result of an event in service.  In reaching this conclusion, the examiner relied on the Veteran's service treatment records which demonstrated a shift in air conduction thresholds on audiometric testing dated from January 1988 through July 2001.  The examiner also noted that the Veteran's in-service noise exposure while serving as an infantryman in service had been conceded.  The examiner acknowledged that the Veteran's hearing acuity was within normal limits for VA purposes in the right ear, but still found that it was at least as likely as not that the Veteran's sensorineural hearing loss in the left ear was incurred in or otherwise related to his military service as well as his conceded hazarded noise exposure while serving as an infantryman in the military.  

The record remains unclear as to whether the Veteran has a current hearing loss disability in the right ear for VA purposes.  Although the initial audiological evaluation conducted at the Veteran's July 2001 separation examination reflected a hearing loss disability for VA purposes, subsequent evaluations conducted the very next day did not.  However, results from the October 2002 and September 2008 audiological evaluations (both of which were conducted by the same audiologist) did reveal a hearing loss disability for VA purposes.  Although it is unclear whether the September 2008 audiological evaluation was performed according to VA standards, the October 2002 QTC evaluation was performed according to VA standards, and was in fact conducted by the same audiologist who conducted this evaluation conducted the October 2002 QTC evaluation.  As noted above, the average pure tone hearing thresholds in each ear were provided at the October 2002 examination, and the audiologist noted that the Maryland CNC Word List was used in determining the speech recognition scores.  As such, the Board finds it plausible that the Veteran did have a hearing loss disability in the right ear at the time of the October 2002 and September 2008 audiological evaluations, which may have since resolved.  In McClain v. Nicholson, the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  See 21 Vet. App. 319, 321 (2007).

As such, the Board finds that the first, second and third elements required for service connection have been satisfied.  Although the more recent audiological evaluations do not reflect a current hearing loss disability in the right ear for VA purposes, previous audiometric findings show that the Veteran did have right ear hearing loss during the pendency of the appeal, which has since resolved.  The Veteran's exposure to acoustic trauma in service has been conceded, and the February 2012 VA audiologist related the Veteran's hearing loss to his conceded in-service noise exposure.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has right ear hearing loss that was incurred as a result of his active military service.  Accordingly, service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

Hypertension

The Veteran contends that his hypertension arose during service.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2014).  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for hypertension.  At the July 1985 enlistment examination, the Veteran was shown to have a blood pressure reading of 140/82, and he denied a history of high or low blood pressure.  In August 1986, the Veteran was seen at an Emergency Care and Treatment facility with complaints of a laceration on the right anterior thigh.  A preliminary evaluation of his vital signs revealed a blood pressure reading of 112/82.  In April 1996, the Veteran presented at sick call with complaints of a sore throat, nausea and high fever.  Physical evaluation of the Veteran revealed a blood pressure reading of 138/102.  A four-day blood pressure check was conducted in April 1996, which revealed blood pressure readings of 130/92, 120/90, 124/82, and 130/88 in the left arm, as well as blood pressure readings of 120/90, 112/90, 124/80, and 120/90 in the right arm.  No diagnosis of hypertension or high blood pressure was made at this time.  

During the October 1997 medical examination, the clinical evaluation of the heart and vascular system was shown to be normal and the Veteran reported that he did not know if he had a history of high or low blood pressure in his medical history report.  The Veteran commented that he had been informed that he had hypertension and the service medical officer noted a five day blood pressure check was negative.  At the June 2001 VA QTC examination, physical examination of the Veteran reflected a blood pressure reading of 133/76 while sitting, 133/89 while standing, and 128/81 while lying down.  At the July 2001 separation examination, the clinical evaluation of the Veteran's heart and vascular system was negative for any abnormalities, and the Veteran denied a history of high or low blood pressure.  In addition, the Veteran's blood pressure was shown to be 105/62 at separation.  As will be discussed further in the decision, while the above-referenced findings reflect an elevation of blood pressure readings in some circumstances, they do not constitute hypertension as there is no actual diagnosis of hypertension.  Indeed, other than the above-referenced readings, the remainder of the Veteran's service treatment records is clear of any treatment for or diagnosis of elevated blood pressure readings.  Furthermore, the medical examination at the Veteran's separation examination indicated that the Veteran's blood pressure was within normal limits

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014).  The medical evidence of record does not show that the Veteran sought treatment for hypertension immediately following his period of service or for several years thereafter.  Therefore, the Board finds that hypertension did not manifest in service or within one year thereafter.  

Indeed, the Board further observes that the post-service record is negative for any findings of complaints, treatment or diagnosis of hypertension until several years after service.  In fact, the first post-service record pertaining to the Veteran's hypertension is a VA treatment report dated in July 2009, which reflects that the Veteran was assessed with periods of hypertension.  A May 2010 VA primary care note reflects that the Veteran was diagnosed with having hypertension.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  In this regard, the evidence of record indicates that there was no diagnosis of hypertension until many years after service.  Thus, the evidence of record indicates that hypertension did not manifest until six years after the Veteran's separation from service.  

In a September 2010 lay statement, the Veteran's daughter recalled how her father suffered from high blood pressure during her childhood years. 

During his July 2011 videoconference hearing, the Veteran testified that he was first diagnosed with high blood pressure in 1990 during his active service.  He also reported that he was first diagnosed with hypertension a few years ago at the VA medical center (VAMC) in Oklahoma City.  

Pursuant to the December 2011 remand, the Veteran was afforded a VA examination in February 2012 at which time he provided his medical history and reported to experience elevated blood pressure in service.  According to the Veteran, after leaving service, he did not seek treatment for his hypertension, until he began coming to the VA in 2007.  The Veteran stated that he was diagnosed with hypertension at the VA and began receiving treatment for this condition in December 2009.  Upon physical examination, the Veteran's blood pressure readings were shown to be 136/93, 140/95, and 130/92.  Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with hypertension, and determined that it is less likely than not that the Veteran's hypertension had its onset during the Veteran's periods of active duty from August 1980 to September 1984, and from October 1985 to October 2001.  In the rationale, the examiner relied on the service treatment records, and referenced the four day blood pressure check in April 1996, the June 2001 QTC examination, and the July 2001 separation examination, noting that these records failed to show a pattern in which the diastolic blood pressure was predominantly 90 mm Hg or greater, or the systolic pressure was 160 mm Hg or greater.  

VA treatment records dated from 2012 to July 2014 reflect periodic care and treatment for the Veteran's hypertension.  

In this case, the Veteran clearly has a current diagnosis of hypertension and his service treatment records reflect periodic episodes of elevated blood pressure readings.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service, to include the in-service elevated blood pressure readings.  

Based on the evidence of record, the Board finds the February 2012 VA medical opinion to be highly probative, as it is based on a discussion with the Veteran regarding his medical history and current condition, a review of the medical records, and a complete physical examination.  In addition, the examiner offered a thorough rationale for the opinion reached that is supported by the evidence of record.  The examiner acknowledged the Veteran's service treatment records which revealed periodic episodes of elevated blood pressure readings, and in referencing certain in-service clinical records and examination reports, noted that the blood pressure findings provided did not demonstrate a pattern in which the diastolic blood pressure reading was 90 mm Hg or greater, or the systolic pressure was 160 mm Hg or greater.  A reading of the examiner's opinion indicates that the Veteran's blood pressure readings at his separation examination did not equate to what the term hypertension means for VA purposes.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinion of the February 2012 VA examiner more probative on the question of medical nexus with respect to any relationship between the Veteran's current disability and his active military service.  In so finding, the Board reiterates that the VA examiner's opinion was based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation.  

The Board has also considered the Veteran's contentions that a relationship exists between his current hypertension and service.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, although the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms akin to that of elevated blood pressure and hypertension, he is not competent to comment on the etiology of such a disorder.  Although a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current diagnosed disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms he experienced while in service and after service because such actions come to him through him senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran, however, is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between his current hypertension and service, do not constitute competent medical evidence on which the Board can make a service connection determination.  

As for the Veteran's complaints of continuing symptoms since service, the Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's statements, his hypertension had its onset in service, and he has continued to experience elevated blood pressure since his separation from service.  

While the Board does not doubt the sincerity of the Veteran's current recollections that he has experienced elevated blood pressure since his years in service, the record discloses eight years from the time the Veteran separated from active service and the first medical evidence of record indicating that he was experiencing periods of hypertension in July 2009.  Indeed, the Veteran was afforded a VA examination in October 2002 and failed to mention or describe any problems with high blood pressure.  The Board acknowledges statements made by the Veteran indicating that elevated blood pressure readings were first identified, and hypertension was first diagnosed in service.  The Board also acknowledges recollections provided by the Veteran's daughter describing how the Veteran had always experienced high blood pressure from the time she was a child.  Even accepting these statements as true, the record is absent any evidence demonstrating treatment for, and a diagnosis of hypertension until at least eight years after service.  In any event, in the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue either eight or nine years after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

Moreover, the Board notes that the Veteran had the opportunity to file a claim for this disability given the fact that he filed a claim for other noted disabilities in 2001, however he chose not to.  The fact that the Veteran underwent medical examinations and evaluations soon after his separation but failed to mention or exhibit elevated blood pressure readings weighs against his credibility.  The Board finds it likely that if hypertension was present, it would have been discovered during a physical work-up.  As such, his claim of continuous symptoms since service is not credible.  

For these reasons, the Board finds that the most probative evidence shows that the Veteran's hypertension was not present during service or for several years thereafter, nor is it causally related to his active service.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Keloids of the chin and Alopecia of the scalp

The Veteran contends that he suffers from a number of skin problems, to include keloids of the chin and alopecia of the scalp, both of which were reportedly incurred in service, and first began to manifest while he was in the military.  

Turning to the service treatment records, the Board notes that the clinical evaluation of the Veteran's skin and lymphatic system was shown to be normal at the July 1985 enlistment examination, and the Veteran denied a history of skin diseases or skin problems in his medical history report.  In June 1986, the Veteran presented at the military clinic with complaints of a shaving problem of nine months duration.  The Veteran stated that whenever he shaved he developed bumps all over his chin and neck area.  The Veteran presented at the military clinic once again in April 1996 with complaints of a rash on both legs.  He described an itching sensation around the legs, and noted that he had experienced, and sought treatment for, a similar rash a few months prior.  On physical examination, the medical examiner observed scaly looking circles on each of the Veteran's legs, and assessed the Veteran with a skin rash on both legs.  A subsequent notation issued by another medical provider reflects that the Veteran was assessed with having ring worm.  

The majority of the remaining service treatment records are negative for any complaints or diagnoses of, or treatment for, a skin condition.  At the June 2001 QTC examination, the Veteran did report a scar on his forehead, which had its onset in August 1989, as well as a scar on the right knee, that had its onset in August 1986.  Upon conducting a physical evaluation of the Veteran, the medical examiner noted that with the exception of these scars, the skin was clear for any abnormalities.  According to the examiner, there were two scars noted over the left eyelid, both of which were caused by an injury and received subsequent suture repair.  The examiner described the scar as soft in texture, with a depressed surface and no adherence.  The examiner further noted no underlying tissue loss, keloid formation or limitation of function.  With regard to the scar over the right knee, the examiner noted that this scar was also caused by injury and subsequent suture repair.  This scar was described as tender with a linear-like shape, with no underlying tissue loss, disfigurement, keloid formation or limitation of function.  Based on her evaluation of the Veteran, the examiner assessed the Veteran with having a scar on the forehead and right knee.  At the July 2001 separation examination, the clinical evaluation of the skin and lymphatic system was shown to be normal, and the Veteran denied a history of skin diseases in his medical history report.  

The evidence clearly shows the Veteran's complaints of, and treatment for, various skin problems during his period of service.  However, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a skin disorder diagnosed as keloids of the chin and alopecia areata so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  Although the service treatment records reflect that the Veteran developed bumps on his face after shaving, had a rash on his legs at one point, and had scars on his forehead and knee following several injuries and subsequent suture repair, these skin disorders are separate and distinct from the skin disorder he is presently seeking service connection for, and there were no actual clinical findings of keloid formations of the chin and/or alopecia areata during service. 

Post-service medical records issued from Reynolds Army Community Hospital, and dated in September 2005, reflect that the Veteran presented at this facility with complaints of skin hypopigmentation, and reported a five year history of hypopigmented patches and plaques on his chest and back which were asymptomatic.  Upon conducting a physical evaluation of the Veteran, the treatment provider observed lesions on his chest along with two hypopigmented patches on his chest, and lesions on the back with one hypkeratotic hypopigmented plaque without erythema, and two smaller papules.  The treatment provider noted no lesions on the scalp, ears, face, neck, shoulders, armpits, upper extremities or lower extremities.  Based on her evaluation of the Veteran, she diagnosed him with dyschromia which was described as a differential diagnosis including discoid lupus, morphea, vitiligo, and hypopigmented mycosis fungoides.  

The Veteran was afforded a VA examination in September 2008, during which time he provided his medical history and reported to have been diagnosed with a scar on the right knee, which had existed for twenty-two years and was due to an in-service training attack.  Upon physical examination, the examiner observed a level scar present on the right knee that exhibited hyperpigmentation of less than six square inches.  Further evaluation of the scar was clear for any tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation and texture abnormalities.  Based on his evaluation of the Veteran, the examiner determined there to be no change with respect to the established diagnosis of the right knee scar.  

The Veteran was afforded a VA dermatological examination in January 2012, during which time he provided his medical history and reported to have dry itchy skin on his legs for many years.  The Veteran described this skin as itchy and scaly and reported to use over-the-counter lotions on a daily basis.  The Veteran also described long-term problems with pseudo folliculitis.  Upon physical examination of the Veteran, the examiner observed small papules in the beard area around the neck, which were described as small and surrounding multiple areas, and diagnosed the Veteran as having dermatitis or eczema and pseudofolliculities.  [The Board notes that the Veteran has already been service-connected for his pseudofolliculitis barbae in a separate rating decision.]  The examiner did not identify any signs of alopecia of the scalp or keloids of the chin after evaluating the Veteran's skin.  

VA treatment records generated at the Oklahoma VAMC are also devoid of any treatment for, or diagnoses of skin conditions that could be identified as alopecia of the scalp and keloids of the chin.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for keloids of the chin and alopecia of the scalp.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the greater weight of the evidence points to the Veteran not having any skin condition manifested by, and diagnosed as, keloids of the chin and alopecia of the scalp.  The Board notes that none of the treatment providers, to include the January 2012 VA examiner, have identified these particular skin disorders when examining the Veteran's skin condition, and review of the post-service medical evidence of record is completely absent for findings and/or diagnoses of keloids of the chin and alopecia of the scalp.  Although the Veteran has been shown to have other skin disorders, in the form of scarring on his forehead and chin, dyschromia, and psuedofolliculitis barbae, these disorders are separate and distinct from his claimed disorders of keloids of the chin and alopecia of the scalp.  In addition, findings from the September 2008 and January 2012 skin examinations are absent any signs, mention, or diagnosis of keloids of the chin and alopecia of the scalp.  In fact, even when evaluating the Veteran's present scarring on the forehead and knee at the June 2001 QTC examination, the examiner noted no keloid formation.  Indeed, according to this examiner, other than the noted scarring, the Veteran's skin was negative for any abnormalities.  The September 2008 VA examiner further noted no evidence of keloid formation when evaluating the Veteran's right knee scar.  

The Board notes further that although the Veteran has reported to have these particular skin problems throughout the duration of the appeal, the greater weight of the evidence is that he does not have any keloids of the chin or alopecia of the scalp. Indeed, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Significantly, both the service treatment records and the post-service medical records are clear for any mention, notations, or diagnoses of keloids of the chin and alopecia of the scalp.  

The Board has considered the Veteran's assertions that he has skin disorders in the form of keloids of the chin and alopecia of the scalp, and that said disorders are related to his time in service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain and itchiness of the skin, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because the medical evidence in the current appeal does not establish that the Veteran has been diagnosed with having keloids of the chin and alopecia of the scalp at any time during the pendency of the appeal, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for these disorders.  The benefit-of-the-doubt provisions do not apply.  Service connection for keloids of the chin and alopecia of the scalp is not warranted.


ORDER

Entitlement to service connection for right ear hearing loss is granted.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for keloids of the chin and alopecia of the scalp is denied.  




REMAND

Unfortunately, another remand is required for the claims of service connection for headaches, a cervical spine disability, eczema of the legs and feet, and tuberculosis.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  

Headaches

During his July 2011 video conference hearing, the Veteran testified that he began developing headaches in 1986 during his active service, and has continued to experience recurring headaches that vary in severity since this time.  He also recalled experiencing migraine headaches approximately twice a month throughout his active service, as well as regular headaches on a routine basis.  The Veteran's spouse also testified that since she first became acquainted with the Veteran, he had been experiencing ongoing headaches but has never sought treatment for them.  According to the Veteran, his headaches had persisted since his active service, and in addition to these ongoing headaches, he regularly experiences two headaches every month that are extremely severe in nature.  

Pursuant to the December 2011 remand, the Veteran was afforded a VA examination in connection to his headache claim in February 2012.  During this evaluation, the Veteran provided his medical history and reported that he began experiencing headaches in service.  According to the Veteran, he reported these headaches at times, but mostly "dealt with them" on his own.  The Veteran described his current headache patterns, and noted that the symptoms associated with his headaches were similar to his in-service headache patterns.  According to the Veteran, he has headaches three to four times a week, which last up to one or two days in duration, are severe at times, and associated with nausea sixty to seventy percent of the time.  The Veteran further stated that the headaches usually occur in the evenings after he gets off from work.  After evaluating the Veteran, and reviewing the claims folder, the examiner diagnosed he Veteran with a headache condition, and specifically with migraine headaches, including migraine variants.  The examiner concluded that it was less likely than not that the headache disability had its onset during the Veteran's periods of active duty, and based this conclusion on the understanding that the service treatment records failed to reflect any treatment for, or complaints or diagnosis of chronic headaches.  

Unfortunately, the February 2012 VA examiner's opinion does not appear to have been based on a complete factual premise.  Although the majority of the service treatment records are absent any mention or notations of headaches, the Veteran was seen at the military clinic in February 1989 with complaints of headaches, along with symptoms of chest and back pain and a sore throat.  He was diagnosed with having an upper respiratory infection.  In December 1999, the Veteran presented at Reynolds Army Community hospital with complaints of a fever, body aches and headaches of two days duration.  The Veteran described these headaches as a "pressure" type sensation located at the back portion of her temples.  The February 2012 examiner did not acknowledge these in-service treatment notations, nor did he address whether the reported in-service symptoms of headaches were symptoms attributed to another disorder, or early manifestations of the Veteran's subsequently diagnosed headache condition.  Thus, the February 2012 opinion is of limited value because it is not predicated on a thorough review of the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that an opinion based upon insufficient facts or data is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461  (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Also, the Board notes that the examiner failed to reconcile his conclusion with the Veteran's competent complaints of continuing headache-type symptoms after service.  As it remains unclear whether the Veteran's current headache condition was incurred in service, another remand is necessary for a clarifying VA medical opinion.

In addition, during his hearing, the Veteran testified that he was treated at Reese Army Hospital for his headaches after service.  The December 2011 remand instructed the AOJ to obtain any private medical records pertaining to the Veteran's claimed disability, to include any records generated at Reynolds Army Community Hospital, and Reese Army Hospital.  Although the AOJ requested, and obtained records issued at Reynolds Army Hospital, they did not retrieve the records from Reese Army Hospital.  However, it appears as though someone from the RO noted, on a piece of notepad paper attached to the December 2011 Board remand instructions, that there was no Reese Army Medical Hospital.  Based on this notation, the RO appears to indicate that this specific facility does not exist, and therefore there are no records that were issued at this facility.  However, the AOJ did not document their inability to obtain the treatment records identified by the Veteran, nor did they notify the Veteran of these attempts, and their inability to retrieve these records.   Pursuant to 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  If such notice is oral, VA must make record of the notice.  Id.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  On remand, the AOJ should inform the Veteran of the unavailability of his records from Reese Army Medical Hospital due to the fact that this facility does not exist, pursuant to 38 C.F.R. § 3.159(e).

Cervical Spine Disability

The Veteran contends that his current cervical spine disorder was incurred in service.  During his July 2011 video conference hearing, the Veteran attributed his current neck condition to the overall wear and tear which resulted from carrying his rucksack and walking for miles during active service.  

The service treatment records reflect that the Veteran was treated for complaints of a lump in his neck with pain in May 1995, which was diagnosed as cervical lymphadenopathy.  Although a number of service treatment records demonstrate that the Veteran was treated for a back injury, these complaints are related to the lower back and not the upper back or neck.  

At the June 2001 fee-basis VA examination by QTC Medical Services, the Veteran reported a history of back injury in October 1996.  At this time, a physical examination of the cervical spine was performed which revealed objective findings of painful motion.  A diagnosis of status post back injury with residuals of pain was provided and objective factors included pain with range of motion testing in the cervical spine, decreased range of motion and pain with testing of the lumbar spine and no pain and full range of motion with testing of the thoracic spine.  X-rays of the cervical, lumbar and thoracic spine were shown to be normal.  At the July 2001 separation examination, the clinical evaluation of the spine revealed normal findings and the Veteran reported a history of back pain in the July 2001 report of medical history.  

Records issued from Reynolds Army Community Hospital, and dated in October 2008, reflect that the Veteran presented at this facility with complaints of neck pain after being involved in a motor vehicle accident the night before.  According to the Veteran, he woke up with pain on both sides of his neck that was achy and sharp in nature.  He was assessed with having cervicalgia, and advised to use moist heat or ice packs three to four times a day for 15 minute intervals.  He underwent an x-ray of the cervical spine, the results of which reflected suggestion of long-standing mild disk disease of C3-4 and C5-6.  

During his hearing, the Veteran stated that he currently sees a chiropractor for treatment of his cervical spine disability.  The Veteran further described symptoms of radiating pain, numbness and a tingling sensation in his upper extremities.  

In an August 2011 letter, the Veteran's chiropractor, P.H., D.C., P.C., noted that he was presently treating the Veteran for moderate neck and upper back pain, and cervical spine x-rays taken in July 2011 showed moderate degenerative disc disease at C5, C6, and C7.  According to P.H., the Veteran's disc disease was caused by past traumatic events and prolonged physical stress.  

Pursuant to the December 2011 Board remand, the Veteran was afforded a VA examination in connection to his cervical spine condition in February 2012, at which time he provided his medical history and reported that his neck pain had its onset in service and was specifically attributed to having to carry a heavy ruck sack on a frequent basis while in the military.  The Veteran described constant pain that is located in the base of his neck, and which increases if he tries to lift and carry anything weighing as much as a box of magazines.  According to the Veteran, he has been seeing his chiropractor for the past three to four years, and visits his chiropractor two to three times a month.  The Veteran did report neck pain while in service, but claimed he was reluctant to seek medical treatment for it while in the military because he was a non-commissioned officer (NCO) and wanted to set a good example for his soldiers.  Based on the examiner's review of the claims file, as well as his discussion with, and evaluation of the Veteran, the examiner determined that it is less likely than not that the cervical spine disability had its onset during the Veteran's periods of active service.  The examiner based the conclusion on the rationale that the service treatment records failed to show complaints of, treatment for, or a diagnosis of a chronic cervical spine disability.  

Although the VA examiner provided an explanation as to why he believed the Veteran's current cervical spine disability was not incurred in service, it does not appear that his conclusion was based on a complete factual premise.  As previously noted above, while the service treatment records are absent for a diagnosis of a cervical spine disability and predominantly focus on the Veteran's low back symptoms, the Veteran's in-service complaints of pain in the cervical spine region are documented in several records, one of which includes the May 1995 Emergency Care and Treatment report demonstrating that the Veteran presented at this medical treatment facility with complaints of a painful lump in his neck - a condition that was subsequently assessed as cervical lymphadenopathy.  In addition, at the June 2001 QTC examination, the examiner observed objective evidence of painful motion when evaluating the Veteran's cervical spine.  Contrary to the February 2012 opinion, these records show that the service treatment records were not, in fact, negative for complaints of a cervical spine condition.  Indeed, the examiner did not address these medical findings, nor did he reconcile his conclusion with these findings.  As such, the February 2012 opinion is of limited value because it is not predicated on a complete history.  The Court has held that an opinion based upon insufficient facts or data is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  In addition, the Board notes that the examiner failed to reconcile his conclusion with the Veteran's competent complaints of continuing pain in his cervical spine since his period service.  

Furthermore, the February 2012 examiner failed to address the August 2011 private opinion issued by the Veteran's chiropractor when rendering the conclusion.  The December 2011 Board remand specifically instructed the VA examiner to comment on the August 2011 opinion if he found that the Veteran's cervical spine was not related to his active service.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  

As it remains unclear whether the Veteran's neck disability was incurred in service, another remand is necessary for a new VA examination as well as a clarifying VA medical opinion.  

Eczema of the legs and feet

As previously noted above, the Veteran claims that his current eczema of the legs and feet was incurred in service.  

Pursuant to the December 2011 Board remand, the Veteran was scheduled for a VA dermatological examination in January 2012.  During this evaluation, the VA examiner diagnosed the Veteran with dermatitis or eczema, and determined that this skin disorder covered 5 to 20 percent of the Veteran's total body area.  When reviewing the service treatment records, and specifically the April 1996 clinical report reflecting the discovery of a skin rash on the Veteran's legs, the examiner noted that it was more likely that the Veteran had eczema at that time instead of a fungal infection.  However, according to the examiner, he had no way of knowing for certain whether the Veteran had eczema or fungus in 1996.  The examiner concluded that the Veteran had active dry skin and eczema of the legs, but he was uncertain whether this was a continuation of the process noted in 1996 without resorting to speculation "since diagnosis of fungal infection was applied at that time."  

The Board finds this opinion to be rather contradictory.  In one sentence, the examiner found that it was more likely that the Veteran had eczema during the April 1996 in-service treatment visit, but in another sentence, the examiner concluded that he was uncertain whether the Veteran's eczema of the legs was a continuation of the skin problems noted in April 1996 without resorting to speculation.  In his explanation, the examiner attributed his inability to reach a determination to the fact that a diagnosis of fungal infection was provided at the time of the April 1996 visit.  However, the examiner did not provide an explanation as to why he originally thought it more likely that the Veteran had eczema at the time of the April 1996 in-service treatment visit.  In addition, the examiner did not take into consideration the description provided by the service medical examiner when evaluating the Veteran's skin complaints in service during the April 1996 visit.  Moreover, other than noting that the diagnosis provided at the time of the April 1996 visit was different than what he speculated it to be, and relying on this factor as the reason why he could not reach a determination without resorting to speculation, the examiner did not discuss any other findings at the time of the April 1996 treatment visit that may have helped him arrive at a more clear conclusion.  In other words, the examiner did not identify what additional evidentiary development might have led to a non-speculative opinion, or offer any other explanation for his inability to provide a nexus opinion; nor did he identify any further relevant information that should be obtained to facilitate a non-speculative determination.  See Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).  The Board thus finds that the January 2012 VA examiner's opinion with regard to the Veteran's claim for eczema of the legs and feet to be inadequate.  In this regard, the Board notes that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, must be based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

For the reasons set forth above, the Board finds that an additional medical examination and opinion, which provides a sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of the Veteran's eczema of the legs and feet.  38 C.F.R. § 3.159 (c)(4).  

Tuberculosis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his tuberculosis is related to his active service.  

Service treatment records reflect that from September 1996 to December 1997, the Veteran was tested for Purified Protein Derivative (PPD) which is used in testing for tuberculosis.  The Veteran tested positive for PPD from October 1997 through December 1997.  During this period it was noted that the Veteran had been exposed to tuberculosis while stationed in Haiti in 1995.  A November 1997 radiology report reflects that x-rays of the chest were taken to rule out past or present tuberculosis disease, due to a positive PPD test, and x-rays revealed the chest was essentially within normal limits.  A Master Problem List noted that in November 1997, the Veteran had a tuberculosis infection with onset in November 1996 and there was no current disease.  The July 2001 separation and retirement examination revealed normal lungs and chest upon clinical evaluation and no diagnoses of tuberculosis were noted at this time.  X-rays of the chest taken in July 2001 also revealed findings which were within normal limits.  

The post service evidence, including private and VA medical records, does not reflect any current findings or diagnoses of tuberculosis.  

During his videoconference hearing, the Veteran testified that during his active service he was deployed to Haiti and spent approximately five to six months over there.  He reported that once he came back, he was tested for different diseases and he had a PPD test which returned positive results, although the physician did not recommend that he be placed on medication due to his age.  The Veteran testified that he presently continues to test positive for PPD.  He reported that right now, he did not have tuberculosis but had a tuberculosis infection and had to get it checked annually to make sure it had not manifested into a disease.  

In light of the service treatment records reflecting the Veteran's positive PPD results, the Board finds that the Veteran should be scheduled for a VA examination to determine whether he currently has or ever had tuberculosis, and if so, whether this disorder was causally and/or etiologically related to his period of service, to include his positive PPD results in service.  

As these matters are being remanded for the reasons set forth above, any additional VA treatment records pertaining to the claimed disorders should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his cervical spine, headaches, skin, and claimed tuberculosis infection from the OklahomeVAMC, to include the Lawton outpatient clinic, from July 2014 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities, to include his claimed tuberculosis.  This shall specifically include the treatment facility in Fort Sill, Oklahoma where he reportedly underwent PPD testing post-service.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

3. Contact the Veteran and his representative and inform them of the unavailability of the medical records from Reese Army Medical Hospital, pursuant to 38 C.F.R. § 3.159(e).  In so doing, provide the Veteran with identification of the records unable to be obtained, an explanation of the efforts that VA made to obtain those records, and a description of any further action to be taken with respect to this claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, as well as a notice that the claimant is ultimately responsible for providing the evidence.  The AOJ/AMC shall provide the Veteran with sufficient time to provide a response, or such evidence, and request that the Veteran inform the AMC/RO if he is unable to procure such evidence.  

4. Then, once any additional records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of his cervical spine disability.  The claims folder and all records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the May 1995 clinical report reflecting an assessment of cervical lymphadenopathy, as well as the June 2001 QTC examination report which documents objective evidence of painful motion in the cervical spine while the Veteran was performing his range of motion exercises.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical spine disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service complaints of pain in the cervical spine region.  In answering this question, the examiner should address the Veteran's assertions that he has experienced continuing pain and discomfort in the cervical spine since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  The examiner should also comment as to whether any post-service injury(ies) discussed by the Veteran and/or noted in the record have contributed, or led, to the development of any of the diagnosed cervical spine disability.  

The examiner should provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5. Then, refer the claims file to the same VA examiner who conducted the February 2012 examination in connection to the Veteran's claimed headaches, or another VA physician if that examiner is unavailable.  The claims folder, and all records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  The examiner should specifically take into consideration the February 1989 and December 1999 clinical reports documenting the Veteran's complaints of headaches in service.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's migraine headaches had their clinical onset in service or are otherwise related to the Veteran's military service, to include his in-service complaints of headaches.  The examiner should specifically discuss whether the in-service complaints of headaches were early signs and manifestations of the Veteran's subsequently diagnosed migraine headaches.  In answering these questions, the examiner should address the Veteran's assertions, and documentation reflecting ongoing treatment for headaches since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

The examiner should provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

6. Schedule the Veteran for another VA examination with a VA dermatologist to determine the nature and etiology of his eczema of the legs and feet.  The claims folder and all records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the April 1996 in-service clinical report documenting the Veteran's complaints of a skin rash on his legs.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's eczema had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service complaints of, and treatment for, a skin rash on his legs.  In answering this question, the examiner should address the Veteran's assertions that he has continued to experience recurring eczema on his legs and feet since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

The examiner should provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

7. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any tuberculosis present.  The claims folder and all records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration in-service clinical records dated from October 1997 to December 1997 which demonstrate that the Veteran tested positive for PPD.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has, or ever had tuberculosis.  If the examiner concludes that the Veteran had or ever had tuberculosis, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service exposure to tuberculosis in Haiti as well as his in-service positive PPD tests.  The examiner should address the significance of any positive PPD tests shown in the records.  

The examiner should provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

8. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


